The books of account of a plaintiff containing entries claimed to have been made by him in the lifetime of a deceased person, against whose estate he prosecutes a demand, are, by reason of subdivision 3 of section 1880 of the Code of Civil Procedure, in my opinion, not admissible in evidence. Clearly, such entries relate to matters and facts occurring before the death of such deceased person, and if the claimant here may not testify to the making of professional visits to the deceased and to charges therefor, he should not by entering in his account book the making of such visits, and thus, accompanied by evidence that he had the reputation of keeping fair and honest accounts, be permitted indirectly to testify to facts occurring before the death of the deceased. As said by the supreme court of Tennessee (Montague v. Thomason, 91 Tenn. 168, [18 S.W. 264]): "To limit the disqualification to verbal transactions and statements would do the greatest violence to both the letter and spirit of the statute, and place estates of dead persons, which it was *Page 546 
designed to protect, at the mercy of corrupt parties. Even doubtful language would be so construed as to avoid such a result." The contrary, however, appears to have been decided by the supreme court in Roche v. Ware, 71 Cal. 375, [60 Am. Rep. 539, 12 P. 284], and Stuart v. Lord, 138 Cal. 672, [72 P. 142], upon the authority of which I concur in the judgment.